UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	April 28, 2011 (commencement of operations) — December 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Global financial uncertainty and the European debt crisis continue to contribute to risk aversion and volatility within markets around the world. While we have experienced some positive trends in recent months, stock markets ended 2011 essentially where they began. Until a lasting and meaningful solution is found for the European debt problem and the U.S. economy establishes a solid footing, it is our belief that this volatility and uncertainty will persist, at least over the near term. In this kind of market, Putnam’s portfolio managers and analysts are dedicated to uncovering opportunities, while seeking to guard against downside risk. During periods of market uncertainty, it is especially important to rely on the counsel and expertise of your financial advisor, who can help you maintain a long-term focus and a balanced investment approach suitable to your goals. In other developments, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/11) Investment objective To earn a positive total return that exceeds the rate of inflation by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions Net asset value December 31, 2011 Class IA: $9.63 Class IB: $9.61 Total return at net asset value BofA Merrill Barclays Lynch U.S. Capital U.S. (as of Class IA Class IB Treasury Bill Aggregate S&P 500 12/31/11) shares* shares* Index Bond Index Index Life of fund –3.70% –3.90% 0.06% 6.04% –6.37% For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 2, 2011. The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury Bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. The S&P 500 Index is an unmanaged index of common stock performance. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/11. Cash and net other assets represents the market value weights of cash, derivatives, short-term securities and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. Putnam VT Absolute Return 500 Fund 1 Report from your fund’s manager What was the investment environment like for the period from May 2, 2011 through December 31, 2011, and how did the fund perform? After a relatively strong first quarter of 2011, markets declined on concerns about domestic credit risk as GDP data suggested the U.S. economic recovery was stalling. The global economy also weakened. Japan’s natural disasters in March caused supply chain disruptions, and China slowed its economy to reduce inflation. Macroeconomic forces caused a further lurch downward in the third quarter. Standard & Poor’s downgrade of U.S. Treasury debt, continued challenges in the eurozone, and weaker-than-expected economic data helped fuel the downturn, and even a robust October rally was insufficient to offset all of the pain. For the year as a whole, U.S. stocks had modest gains, global stocks retreated, and credit-sensitive bonds generally performed well. Though fund volatility remained within established guidelines, class IA shares of Putnam VT Absolute Return 500 Fund had a negative return for the year. What strategies did you pursue in this context? Our key strategies for protecting value and reducing volatility were to keep the portfolio broadly diversified and to maintain a significant weighting in cash and short-term investments. Our active, non-cash strategies involve two main categories: directional strategies that align with market movements, and non-directional strategies that we believe can produce returns independent of market direction. Examples of our directional strategies included positions in stocks, investment-grade corporate bonds, and high-yield securities, as well as Treasuries and commodities. There also were small allocations to emerging-market stocks and bonds. Non-directional strategies included long-short equity positions, commodity roll-based strategies, and currency positioning. In a long-short combination, we hold stocks that we expect will appreciate paired with short positions on stocks that we expect will decline in value. This helps to reduce the fund’s exposure to random market movements. The roll-based strategy is undertaken with commodity linked notes, which are indexed to commodities futures contracts and exploit the difference between a commodity’s current spot price and its price in the futures market. How did the strategies fare? The fund’s exposure to U.S. stocks and high-yield securities helped performance. We held U.S. large-cap equities with “low beta” — or below-average historic market risk — characteristics, and these holdings did well. Commercial mortgage-backed securities also helped early in the period. In the later months of the period, we saw a lot of the non-directional portfolio stabilizers come into play. Tail-risk hedging strategies were particularly helpful. The fund’s equity exposure was complemented by an option-based tail-risk management strategy. A group of low-beta equities was matched with a short position in equity index futures. Also, the fund held short positions in stocks we considered likely to fall in value, matched against a long position in equity index futures, which also helped mute the impact of market direction. Can you talk more about the fund’s fixed-income positions? Aside from corporate bonds, holdings in non-agency residential mortgage-backed securities [RMBS] and interest-only collateralized mortgage obligations [CMO IOs] were part of our non-directional strategies. These positions hurt performance later in the period. Although the fundamentals underpinning the RMBS market were fairly stable, RMBS sold off as investors lost their appetite for credit risk in the third quarter. The CMO IOs were affected by the introduction of a new government initiative to help certain “underwater” homeowners refinance their mortgages at market rates. IO spreads widened sharply in the weeks leading up to that introduction, and our positions were hurt. How is the fund positioned in international markets? With ongoing political and financial turmoil in Europe, we continue to have minimal exposure to eurozone sovereign debt. What is your outlook? We believe the U.S. economy will maintain its slow growth trajectory over the near term. In our view, the corporate sector continues to have good prospects to remain in solid financial condition. We believe the Federal Reserve has demonstrated a commitment to preventing deflation, which may provide a reasonably supportive backdrop to markets. Washington has made little progress on the deficit, but debt reduction is high on the political agenda for 2012. Unfortunately, we believe that Europe is entering recession, and its severity is unclear. With growth slowing in China, the fund’s emerging-market exposure remains small. While we do not find this a time to become more aggressive, we expect that the market will give way to new opportunities in 2012. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and 2 Putnam VT Absolut e Return 500 Fund the potential failure of the other party to the instrument to meet its obligations. REITs involve the risks of real estate investing, including declining property values. Commodities involve the risks of changes in market, political, regulatory, and natural conditions. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Additional risks are listed in the fund’s prospectus. Current and future portfolio holdings are subject to risk. Your fund’s managers Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeffrey, your fund’s portfolio managers are James Fetch, Robert Kea, Robert Schoen, and Jason Vaillancourt. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT Absolute Return 500 Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2011, to December 31, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/11 for the 6 months ended 12/31/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.48 $5.72 $4.58 $5.85 Ending value (after expenses) $974.70 $973.70 $1,020.67 $1,019.41 Annualized expense ratio† 0.90% 1.15% 0.90% 1.15% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on fiscal period data in the financial highlights. 4 Putnam VT Absolut e Return 500 Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Absolute Return 500 Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Absolute Return 500 Fund (the “fund”) at December 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for the period indicated herein, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit, which included confirmation of investments owned at December 31, 2011 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for ouropinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 15, 2012 Putnam VT Absolut e Return 500 Fund 5 The fund’s portfolio 12/31/11 COMMON STOCKS (22.5%)* Shares Value Advertising and marketing services (0.1%) Omnicom Group, Inc. 272 $12,126 Aerospace and defense (0.7%) Huntington Ingalls Industries, Inc. † 52 1,627 Lockheed Martin Corp. 338 27,344 Northrop Grumman Corp. 319 18,655 Raytheon Co. 423 20,465 Rockwell Collins, Inc. 246 13,621 Airlines (0.1%) Copa Holdings SA Class A (Panama) 113 6,630 Southwest Airlines Co. 1,145 9,801 Banking (0.5%) Bank of Hawaii Corp. 162 7,207 JPMorgan Chase & Co. 560 18,620 M&T Bank Corp. 189 14,428 New York Community Bancorp, Inc. 783 9,686 People’s United Financial, Inc. 834 10,717 Beverage (0.3%) Dr. Pepper Snapple Group, Inc. 933 36,835 Biotechnology (0.2%) Biogen Idec, Inc. † 215 23,661 Broadcasting (0.1%) Discovery Communications, Inc. Class A † 190 7,784 Cable television (0.1%) IAC/InterActiveCorp. 356 15,166 Chemicals (0.4%) International Flavors & Fragrances, Inc. 136 7,129 PPG Industries, Inc. 158 13,191 Sherwin-Williams Co. (The) 129 11,516 Sigma-Aldrich Corp. 151 9,431 Valspar Corp. 191 7,443 Commercial and consumer services (0.6%) Ecolab, Inc. 241 13,932 Equifax, Inc. 281 10,886 Expedia, Inc. 169 4,904 Gartner, Inc. † 225 7,823 Moody’s Corp. 315 10,609 Priceline.com, Inc. † 37 17,305 Verisk Analytics, Inc. Class A † 309 12,400 Communications equipment (0.1%) Harris Corp. 349 12,578 Computers (3.4%) Apple, Inc. † 911 368,954 Hewlett-Packard Co. 555 14,297 Micros Systems, Inc. † 280 13,042 NetApp, Inc. † 139 5,042 Solera Holdings, Inc. 245 10,912 COMMON STOCKS (22.5%)* cont. Shares Value Conglomerates (0.1%) AMETEK, Inc. 298 $12,546 Consumer (0.4%) Kimberly-Clark Corp. 587 43,180 Scotts Miracle-Gro Co. (The) Class A 129 6,023 Tupperware Brands Corp. 123 6,884 Consumer services (—%) TripAdvisor, Inc. 169 4,260 Containers (0.1%) Ball Corp. 254 9,070 Distribution (0.2%) W.W. Grainger, Inc. 105 19,655 Electric utilities (0.6%) Alliant Energy Corp. 219 9,660 DTE Energy Co. 246 13,394 Entergy Corp. 200 14,610 Pinnacle West Capital Corp. 206 9,925 Public Service Enterprise Group, Inc. 513 16,934 Westar Energy, Inc. 265 7,627 Electronics (0.1%) L-3 Communications Holdings, Inc. 189 12,603 QLogic Corp. † 330 4,950 Energy (oil field) (0.5%) Core Laboratories NV (Netherlands) 112 12,762 Dresser-Rand Group, Inc. † 227 11,330 FMC Technologies, Inc. † 373 19,482 Oceaneering International, Inc. 274 12,640 Oil States International, Inc. † 144 10,997 Energy (other) (0.1%) Covanta Holding Corp. 448 6,133 Engineering and construction (0.1%) KBR, Inc. 339 9,448 Food (0.4%) ConAgra Foods, Inc. 500 13,200 Corn Products International, Inc. 292 15,356 Hormel Foods Corp. 736 21,556 Forest products and packaging (—%) Sealed Air Corp. 304 5,232 Health-care services (0.8%) AmerisourceBergen Corp. 475 17,665 Cardinal Health, Inc. 493 20,021 Laboratory Corp. of America Holdings † 173 14,873 Lincare Holdings, Inc. 311 7,996 McKesson Corp. 311 24,230 Warner Chilcott PLC Class A (Ireland) † 548 8,291 Insurance (1.6%) ACE, Ltd. 372 26,085 Allied World Assurance Co. Holdings AG 133 8,370 Arch Capital Group, Ltd. † 347 12,919 Aspen Insurance Holdings, Ltd. 261 6,917 6 Putnam VT Absolut e Return 500 Fund COMMON STOCKS (22.5%)* cont. Shares Value Insurance cont. Axis Capital Holdings, Ltd. 288 $9,204 Berkshire Hathaway, Inc. Class B † 439 33,495 Chubb Corp. (The) 206 14,259 Endurance Specialty Holdings, Ltd. (Bermuda) 171 6,541 Everest Re Group, Ltd. 126 10,595 PartnerRe, Ltd. 155 9,953 RenaissanceRe Holdings, Ltd. 146 10,858 Transatlantic Holdings, Inc. 175 9,578 Travelers Cos., Inc. (The) 282 16,686 Validus Holdings, Ltd. 305 9,608 W.R. Berkley Corp. 361 12,415 Investment banking/Brokerage (0.1%) BlackRock, Inc. 27 4,812 Goldman Sachs Group, Inc. (The) 44 3,979 Machinery (0.1%) Roper Industries, Inc. 165 14,334 Media (0.3%) McGraw-Hill Cos., Inc. (The) 314 14,121 Viacom, Inc. Class B 403 18,300 Medical technology (0.2%) C.R. Bard, Inc. 162 13,851 Gen-Probe, Inc. † 146 8,632 Metals (0.1%) Newmont Mining Corp. 316 18,963 Natural gas utilities (0.2%) AGL Resources, Inc. 187 7,903 Spectra Energy Corp. 473 14,545 Oil and gas (1.9%) Chevron Corp. 761 80,970 Exxon Mobil Corp. 1,335 113,154 HollyFrontier Corp. 383 8,962 Murphy Oil Corp. 265 14,771 Sunoco, Inc. 278 11,404 Pharmaceuticals (1.0%) Abbott Laboratories 918 51,618 Eli Lilly & Co. 925 38,443 Forest Laboratories, Inc. † 476 14,404 Perrigo Co. 193 18,779 Publishing (—%) Washington Post Co. (The) Class B 12 4,522 Real estate (0.6%) Annaly Capital Management, Inc. R 937 14,955 Digital Realty Trust, Inc. R 208 13,867 Federal Realty Investment Trust R 143 12,977 Jones Lang LaSalle, Inc. 113 6,922 Rayonier, Inc. R 296 13,210 Realty Income Corp. R 296 10,347 Restaurants (0.5%) Brinker International, Inc. 227 6,075 Darden Restaurants, Inc. 181 8,250 Panera Bread Co. Class A † 56 7,921 COMMON STOCKS (22.5%)* cont. Shares Value Restaurants cont. Starbucks Corp. 516 $23,741 Yum! Brands, Inc. 329 19,414 Retail (1.7%) Advance Auto Parts, Inc. 118 8,216 Amazon.com, Inc. † 170 29,426 AutoZone, Inc. † 44 14,299 Big Lots, Inc. † 177 6,684 Dollar Tree, Inc. † 158 13,131 Herbalife, Ltd. 424 21,908 Kroger Co. (The) 523 12,667 MSC Industrial Direct Co., Inc. 124 8,872 PETsMART, Inc. 185 9,489 Safeway, Inc. 965 20,304 Target Corp. 373 19,105 Wal-Mart Stores, Inc. 489 29,223 Walgreen Co. 307 10,149 Semiconductor (0.4%) Analog Devices, Inc. 591 21,146 KLA-Tencor Corp. 155 7,479 Lam Research Corp. † 140 5,183 Novellus Systems, Inc. † 345 14,245 Shipping (0.4%) J. B. Hunt Transport Services, Inc. 262 11,808 United Parcel Service, Inc. Class B 474 34,692 Software (1.0%) Amdocs, Ltd. (United Kingdom) † 563 16,062 BMC Software, Inc. † 401 13,145 CA, Inc. 957 19,346 Intuit, Inc. 534 28,083 Microsoft Corp. 1,677 43,535 Technology (0.1%) Avago Technologies, Ltd. (Singapore) 633 18,268 Technology services (1.0%) Accenture PLC Class A 673 35,824 IBM Corp. 455 83,665 Telecommunications (0.2%) American Tower REIT, Inc. Class A R 424 25,444 Telephone (0.4%) Verizon Communications, Inc. 1,362 54,643 Textiles (0.1%) Cintas Corp. 331 11,522 Tobacco (0.5%) Lorillard, Inc. 121 13,794 Philip Morris International, Inc. 676 53,052 Transportation services (0.1%) Landstar Systems, Inc. 168 8,051 Total common stocks (cost $2,786,037) Putnam VT Absolute Return 500 Fund 7 MORTGAGE-BACKED SECURITIES (7.3%)* Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 08-1, Class ASB, 6.173s, 2051 $78,000 $84,848 Ser. 07-2, Class A2, 5.634s, 2049 45,881 46,847 Ser. 06-5, Class A2, 5.317s, 2047 77,488 78,318 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class E, 5.664s, 2036 F 66,000 49,070 Ser. 05-C5, Class AJ, 5.1s, 2038 F 13,000 12,015 Federal Home Loan Mortgage Corp. IFB Ser. 3859, Class SG, IO, 6.422s, 2039 124,295 19,379 IFB Ser. 3856, Class PS, IO, 6.322s, 2040 244,056 37,214 IFB Ser. 3708, Class SA, IO, 6.172s, 2040 220,053 28,437 GE Capital Commercial Mortgage Corp. FRB Ser. 04-C3, Class B, 5.343s, 2039 F 82,000 77,618 GE Capital Commercial Mortgage Corp. 144A Ser. 03-C2, Class D, 5.326s, 2037 83,000 83,835 Government National Mortgage Association IFB Ser. 10-85, Class SD, IO, 6.365s, 2038 113,605 18,673 IFB Ser. 11-11, Class PS, IO, 6.315s, 2040 93,904 15,321 IFB Ser. 10-31, Class HS, IO, 6.315s, 2039 166,491 26,442 IFB Ser. 10-42, Class CS, IO, 6.215s, 2040 83,536 13,893 IFB Ser. 10-53, Class SA, IO, 6.215s, 2039 430,555 68,321 LB-UBS Commercial Mortgage Trust Ser. 03-C5, Class F, 4.843s, 2037 83,000 75,945 Ser. 03-C3, Class G, 4.392s, 2037 65,000 63,863 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 81,000 83,817 Wachovia Bank Commercial Mortgage Trust Ser. 05-C17, Class B, 5.287s, 2042 10,000 9,000 Total mortgage-backed securities (cost $946,433) INVESTMENT COMPANIES (2.8%)* Shares Value SPDR S&P rust 2,759 $346,255 Total investment companies (cost $343,037) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.3%)* strike price amount Value SPDR S&P rust (Put) Jan-12/112.00 $2,854 $616 SPDR S&P rust (Put) Feb-12/97.00 2,945 658 SPDR S&P rust (Put) Mar-12/102.00 3,008 2,552 SPDR S&P rust (Put) Apr-12/105.00 1,700 2,992 SPDR S&P rust (Put) May-12/103.00 1,615 3,326 SPDR S&P rust (Put) Jun-12/107.00 2,457 7,985 SPDR S&P rust (Put) Oct-12/100.00 1,800 7,542 SPDR S&P rust (Put) Nov-12/99.00 1,615 7,038 SPDR S&P rust (Put) Dec-12/102.00 2,457 13,416 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 36,000 756 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.24 17,000 98 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.3%)* cont. strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.24 $17,000 $370 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 29,000 222 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 29,000 221 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 36,000 889 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 36,000 828 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 92,000 568 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 29,000 276 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 185,000 2,078 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 37,000 524 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD- LIBOR-BBA maturing August 2022. Aug-12/3.37 151,389 500 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 151,389 16,804 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 126,157 415 8 Putnam VT Absolut e Return 500 Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.3%)* cont. strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 $126,157 $13,905 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 50,463 119 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 50,463 6,211 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD- LIBOR-BBA maturing July 2022. Jul-12/3.52 126,157 304 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 126,157 15,632 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 126,157 276 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 126,157 15,852 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA June 2022. Jun-12/1.683 29,000 222 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD- LIBOR-BBA maturing March 2014. Mar-12/0.52 282,000 1,376 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 282,000 48 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA March 2022. Mar-12/1.869 29,000 221 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 29,000 276 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.3%)* cont. strike price amount Value Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 $185,000 $2,078 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.985% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.985 38,000 508 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.9475 187,000 567 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 29,000 245 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 187,000 4,286 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.96% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.96 38,000 380 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 185,000 2,078 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 201,000 3,528 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 76,000 1,936 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 29,000 245 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 187,000 4,286 Putnam VT Absolute Return 500 Fund 9 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.3%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 $76,000 $1,774 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 76,000 1,598 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.074 76,000 1,420 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 76,000 2,247 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 76,000 2,092 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 29,000 276 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 185,000 2,078 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 185,000 2,579 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 67,100 835 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 67,100 4,048 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 36,000 1,018 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.3%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 $57,000 $1,970 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 305,240 1,135 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 305,240 18 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 305,240 1,114 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 305,240 — Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.215 17,000 19 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.215 17,000 290 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 29,000 245 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 29,000 222 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 29,000 221 10 Putnam VT Absolut e Return 500 Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.3%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 $36,000 $958 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 57,000 1,879 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 57,000 1,781 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 29,000 276 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 185,000 2,078 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 185,000 2,579 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 16,000 283 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 16,000 339 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 38,000 1,255 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 16,000 428 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 16,000 483 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 16,000 540 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.3%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 $16,000 $599 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 57,000 2,252 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 29,000 2,133 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 29,000 3,154 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 278,000 745 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 278,000 72 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 156,000 2,257 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 156,000 1,953 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.96325% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.96325 187,000 615 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 156,000 1,555 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 156,000 1,240 Putnam VT Absolute Return 500 Fund 11 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.3%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.27 $38,000 $865 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.785% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/2.785 29,000 110 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.785% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/2.785 29,000 1,210 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 29,000 245 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.055% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.055 38,000 779 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 187,000 4,376 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 38,000 1,024 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 16,000 396 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 16,000 452 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 29,000 222 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.03 38,000 690 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 16,000 360 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.3%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 $16,000 $418 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 29,000 1,383 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 29,000 2,405 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 29,000 221 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 156,000 2,777 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 156,000 2,477 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 29,000 730 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 29,000 1,836 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.005% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.005 38,000 597 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 16,000 323 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 16,000 378 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 16,000 512 12 Putnam VT Absolut e Return 500 Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.3%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 $16,000 $573 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 57,000 2,156 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 16,000 485 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 16,000 544 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 57,000 2,046 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 16,000 459 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 16,000 517 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 29,000 1,813 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 29,000 2,814 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 89,361 5,330 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 89,361 8,536 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.3%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 $29,000 $276 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 185,000 2,078 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.953% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.953 187,000 597 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 29,000 245 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 125,679 287 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 125,679 15,286 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 78,964 168 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 78,964 9,946 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 29,000 222 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 29,000 221 Total purchased options outstanding (cost $302,993) COMMODITY LINKED NOTES (1.3%)* Principal amount Value UBS AG/Jersey Branch 144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Essence Index) (Jersey) $158,000 $155,192 Total commodity linked notes (cost $158,000) Putnam VT Absolute Return 500 Fund 13 SHORT-TERM INVESTMENTS (70.0%)* Principal amount/shares Value Interest in $310,000,000 joint tri party repurchase agreement dated 12/30/11 with Citigroup Global Markets, Inc. due 1/3/12 — maturity value of $1,000,008 for an effective yield of 0.07% (collateralized by various mortgage backed securities with coupon rates ranging from 3.5% to 5.5% and due dates ranging from 11/1/24 to 1/1/42, valued at $316,200,000) $1,000,000 $1,000,000 Interest in $332,310,000 joint tri party repurchase agreement dated 12/30/11 with Merrill Lynch & Co., Inc. due 1/3/12 — maturity value of $1,346,006 for an effective yield of 0.04% (collateralized by various mortgage backed securities with coupon rates ranging from 2.891% to 5.655% and due dates ranging from 1/1/37 to 9/1/41, valued at $338,956,200) 1,346,000 1,346,000 Putnam Money Market Liquidity Fund 0.05% e 2,245,445 2,245,445 U.S. Treasury Bills with an effective yield of 0.105%, December 13, 2012 500,000 499,486 U.S. Treasury Bills with an effective yield of 0.093%, November 15, 2012 250,000 249,808 U.S. Treasury Bills with an effective yield of 0.074%, October 18, 2012 500,000 499,659 Federal National Mortgage Association Discount Notes with effective yields ranging from 0.064% to 0.065%, May 21, 2012 250,000 249,981 U.S. Treasury Bills with an effective yield of 0.125%, March 8, 2012 # ## 1,000,000 999,964 U.S. Treasury Bills with an effective yield of 0.006%, March 1, 2012 1,000,000 999,971 U.S. Treasury Bills with an effective yield of 0.010%, February 9, 2012 500,000 499,994 Total short-term investments (cost $8,590,114) Total investments (cost $13,126,614) Key to holding’s currency abbreviations AUD Australian Dollar EUR Euro MXN Mexican Peso Key to holding’s abbreviations ETF Exchange Traded Fund FRB Floating Rate Bonds IFB Inverse Floating Rate Bonds IO Interest Only SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 2, 2011 through December 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $12,265,196. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. e See Note 7 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $6,395,450 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rates shown are the current interest rates at the close of the reporting period. FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $7,208,262) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 1/18/12 $153,380 $153,028 $352 Brazilian Real Buy 1/18/12 1,496 1,549 (53) Brazilian Real Sell 1/18/12 1,496 1,493 (3) British Pound Buy 1/18/12 35,404 35,831 (427) Canadian Dollar Buy 1/18/12 4,514 4,550 (36) Chilean Peso Buy 1/18/12 3,464 3,495 (31) Chilean Peso Sell 1/18/12 3,464 3,459 (5) Czech Koruna Sell 1/18/12 1,296 1,358 62 Euro Sell 1/18/12 2,330 2,429 99 Hungarian Forint Sell 1/18/12 539 522 (17) Japanese Yen Sell 1/18/12 232,477 230,437 (2,040) Mexican Peso Buy 1/18/12 4,588 4,724 (136) Mexican Peso Sell 1/18/12 4,588 4,586 (2) Norwegian Krone Buy 1/18/12 49,169 50,661 (1,492) Russian Ruble Buy 1/18/12 12 13 (1) 14 Putnam VT Absolut e Return 500 Fund FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $7,208,262) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. cont. Russian Ruble Sell 1/18/12 $12 $12 $— Singapore Dollar Buy 1/18/12 18,040 17,987 53 Singapore Dollar Sell 1/18/12 18,040 18,281 241 South African Rand Sell 1/18/12 6,452 6,499 47 South Korean Won Sell 1/18/12 41,450 42,355 905 Swedish Krona Sell 1/18/12 8,262 8,399 137 Swiss Franc Buy 1/18/12 25,344 26,006 (662) Swiss Franc Sell 1/18/12 25,344 25,222 (122) Taiwan Dollar Sell 1/18/12 932 934 2 Turkish Lira Buy 1/18/12 2,473 2,559 (86) Barclays Bank PLC Australian Dollar Sell 1/18/12 46,668 46,780 112 Brazilian Real Buy 1/18/12 20,733 20,723 10 Brazilian Real Sell 1/18/12 20,733 21,348 615 British Pound Buy 1/18/12 83,076 84,077 (1,001) Canadian Dollar Buy 1/18/12 1,374 1,374 — Chilean Peso Buy 1/18/12 10,005 9,977 28 Chilean Peso Sell 1/18/12 10,005 10,074 69 Czech Koruna Sell 1/18/12 4,708 4,943 235 Euro Buy 1/18/12 100,312 104,930 (4,618) Hungarian Forint Sell 1/18/12 17,486 18,914 1,428 Indian Rupee Buy 1/18/12 13,792 13,374 418 Indian Rupee Sell 1/18/12 13,792 14,251 459 Japanese Yen Buy 1/18/12 51,357 50,919 438 Malaysian Ringgit Buy 1/18/12 10,652 10,631 21 Malaysian Ringgit Sell 1/18/12 10,652 10,806 154 Mexican Peso Buy 1/18/12 6,893 6,886 7 Mexican Peso Sell 1/18/12 6,893 7,089 196 New Zealand Dollar Buy 1/18/12 6,766 6,775 (9) New Zealand Dollar Sell 1/18/12 6,766 6,690 (76) Norwegian Krone Sell 1/18/12 5,398 5,561 163 Polish Zloty Sell 1/18/12 2,750 2,801 51 Russian Ruble Buy 1/18/12 12 13 (1) Russian Ruble Sell 1/18/12 12 12 — Singapore Dollar Buy 1/18/12 35,541 36,016 (475) Singapore Dollar Sell 1/18/12 35,541 35,436 (105) South Korean Won Sell 1/18/12 22,851 23,333 482 Swedish Krona Sell 1/18/12 12,546 12,754 208 Swiss Franc Buy 1/18/12 26,622 27,317 (695) Swiss Franc Sell 1/18/12 26,622 26,496 (126) Taiwan Dollar Sell 1/18/12 5,163 5,181 18 Thai Baht Buy 1/18/12 8,511 8,702 (191) Thai Baht Sell 1/18/12 8,511 8,453 (58) Turkish Lira Buy 1/18/12 2,999 3,103 (104) Citibank, N.A. Australian Dollar Sell 1/18/12 47,689 47,573 (116) Brazilian Real Buy 1/18/12 9,672 9,970 (298) Brazilian Real Sell 1/18/12 9,672 9,648 (24) British Pound Buy 1/18/12 53,262 53,909 (647) Canadian Dollar Buy 1/18/12 24,139 24,159 (20) Chilean Peso Buy 1/18/12 4,893 4,898 (5) Chilean Peso Sell 1/18/12 4,893 4,921 28 Putnam VT Absolute Return 500 Fund 15 FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $7,208,262) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Czech Koruna Buy 1/18/12 $3,994 $4,195 $(201) Euro Sell 1/18/12 65,365 68,107 2,742 Hungarian Forint Sell 1/18/12 3,219 3,468 249 Japanese Yen Buy 1/18/12 35,224 34,932 292 Mexican Peso Buy 1/18/12 10,952 10,941 11 Mexican Peso Sell 1/18/12 10,952 11,272 320 Norwegian Krone Sell 1/18/12 435 448 13 Singapore Dollar Buy 1/18/12 3,546 3,536 10 Singapore Dollar Sell 1/18/12 3,546 3,594 48 South African Rand Buy 1/18/12 24,867 25,064 (197) South Korean Won Sell 1/18/12 17,262 17,670 408 Swedish Krona Sell 1/18/12 14,070 14,306 236 Swiss Franc Buy 1/18/12 213 212 1 Swiss Franc Sell 1/18/12 213 219 6 Taiwan Dollar Sell 1/18/12 59 46 (13) Credit Suisse AG Australian Dollar Buy 1/18/12 132,242 131,885 357 Brazilian Real Buy 1/18/12 427 440 (13) Brazilian Real Sell 1/18/12 427 427 — British Pound Sell 1/18/12 245,810 248,794 2,984 Canadian Dollar Buy 1/18/12 12,070 12,298 (228) Chilean Peso Buy 1/18/12 45 45 — Chilean Peso Sell 1/18/12 45 45 — Czech Koruna Buy 1/18/12 157 165 (8) Euro Sell 1/18/12 45,691 47,195 1,504 Hungarian Forint Sell 1/18/12 3,427 3,832 405 Indian Rupee Buy 1/18/12 7,195 7,431 (236) Indian Rupee Sell 1/18/12 7,195 6,994 (201) Japanese Yen Buy 1/18/12 74,155 73,517 638 Malaysian Ringgit Buy 1/18/12 33,470 33,875 (405) Malaysian Ringgit Sell 1/18/12 33,470 33,470 — Mexican Peso Buy 1/18/12 10,093 10,087 6 Mexican Peso Sell 1/18/12 10,093 10,385 292 Norwegian Krone Buy 1/18/12 48,634 50,121 (1,487) Polish Zloty Buy 1/18/12 1,997 2,101 (104) Russian Ruble Buy 1/18/12 161 162 (1) Russian Ruble Sell 1/18/12 161 167 6 Singapore Dollar Buy 1/18/12 2,544 2,576 (32) Singapore Dollar Sell 1/18/12 2,544 2,537 (7) South African Rand Sell 1/18/12 8,664 8,724 60 South Korean Won Sell 1/18/12 34,322 35,033 711 Swedish Krona Sell 1/18/12 13,185 13,403 218 Swiss Franc Buy 1/18/12 104,038 103,542 496 Swiss Franc Sell 1/18/12 104,038 106,671 2,633 Taiwan Dollar Buy 1/18/12 605 606 (1) Turkish Lira Sell 1/18/12 53 55 2 Deutsche Bank AG Australian Dollar Sell 1/18/12 8,067 8,034 (33) British Pound Sell 1/18/12 263,047 266,212 3,165 Canadian Dollar Sell 1/18/12 85,468 85,501 33 Chilean Peso Buy 1/18/12 4,882 4,886 (4) Chilean Peso Sell 1/18/12 4,882 4,924 42 16 Putnam VT Absolut e Return 500 Fund FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $7,208,262) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Czech Koruna Sell 1/18/12 $1,104 $1,156 $52 Euro Sell 1/18/12 33,006 34,343 1,337 Hungarian Forint Sell 1/18/12 16,074 17,275 1,201 Malaysian Ringgit Buy 1/18/12 14,088 14,090 (2) Malaysian Ringgit Sell 1/18/12 14,088 14,292 204 Mexican Peso Buy 1/18/12 129 129 — Mexican Peso Sell 1/18/12 129 133 4 New Zealand Dollar Buy 1/18/12 78 77 1 New Zealand Dollar Sell 1/18/12 78 75 (3) Norwegian Krone Sell 1/18/12 27,175 28,239 1,064 Polish Zloty Buy 1/18/12 7,265 7,495 (230) Singapore Dollar Buy 1/18/12 3,469 3,458 11 Singapore Dollar Sell 1/18/12 3,469 3,515 46 South Korean Won Sell 1/18/12 21,070 21,491 421 Swedish Krona Sell 1/18/12 11,355 11,548 193 Swiss Franc Buy 1/18/12 34,608 35,517 (909) Swiss Franc Sell 1/18/12 34,608 34,443 (165) Taiwan Dollar Sell 1/18/12 7,691 7,719 28 Turkish Lira Buy 1/18/12 2,368 2,442 (74) Goldman Sachs International Australian Dollar Sell 1/18/12 37,273 37,185 (88) British Pound Buy 1/18/12 34,317 34,733 (416) Canadian Dollar Sell 1/18/12 11,285 11,294 9 Chilean Peso Buy 1/18/12 3,452 3,476 (24) Chilean Peso Sell 1/18/12 3,452 3,448 (4) Euro Sell 1/18/12 18,639 19,424 785 Hungarian Forint Buy 1/18/12 32,850 35,288 (2,438) Japanese Yen Sell 1/18/12 56,860 56,335 (525) Norwegian Krone Sell 1/18/12 11,582 11,920 338 Polish Zloty Buy 1/18/12 6,338 6,527 (189) South African Rand Sell 1/18/12 9,591 9,661 70 Swedish Krona Sell 1/18/12 9,482 9,612 130 Swiss Franc Buy 1/18/12 36,312 37,233 (921) Swiss Franc Sell 1/18/12 36,312 36,145 (167) HSBC Bank USA, National Association Australian Dollar Sell 1/18/12 47,280 47,124 (156) British Pound Buy 1/18/12 35,404 35,834 (430) Canadian Dollar Sell 1/18/12 11,971 11,987 16 Euro Buy 1/18/12 142,509 148,472 (5,963) Indian Rupee Buy 1/18/12 3,707 3,818 (111) Indian Rupee Sell 1/18/12 3,707 3,605 (102) Japanese Yen Buy 1/18/12 24,852 24,638 214 New Zealand Dollar Buy 1/18/12 5,211 5,216 (5) New Zealand Dollar Sell 1/18/12 5,211 5,152 (59) Singapore Dollar Buy 1/18/12 24,978 24,904 74 Singapore Dollar Sell 1/18/12 24,979 25,314 335 South Korean Won Buy 1/18/12 84,235 85,951 (1,716) Swedish Krona Sell 1/18/12 12,705 12,926 221 Swiss Franc Buy 1/18/12 3,834 3,815 19 Swiss Franc Sell 1/18/12 3,834 3,930 96 Taiwan Dollar Sell 1/18/12 4,288 4,304 16 Putnam VT Absolute Return 500 Fund 17 FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $7,208,262) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. Australian Dollar Sell 1/18/12 $39,111 $39,170 $59 Brazilian Real Buy 1/18/12 695 717 (22) Brazilian Real Sell 1/18/12 695 694 (1) British Pound Buy 1/18/12 65,528 66,331 (803) Canadian Dollar Sell 1/18/12 53,283 53,349 66 Chilean Peso Buy 1/18/12 8,531 8,604 (73) Chilean Peso Sell 1/18/12 8,531 8,535 4 Czech Koruna Buy 1/18/12 46 48 (2) Euro Sell 1/18/12 70,025 72,467 2,442 Hungarian Forint Sell 1/18/12 8,326 9,038 712 Japanese Yen Buy 1/18/12 59,679 59,165 514 Malaysian Ringgit Buy 1/18/12 14,119 14,128 (9) Malaysian Ringgit Sell 1/18/12 14,119 14,326 207 Mexican Peso Buy 1/18/12 208 207 1 Mexican Peso Sell 1/18/12 208 214 6 New Zealand Dollar Buy 1/18/12 10,110 10,126 (16) New Zealand Dollar Sell 1/18/12 10,110 9,996 (114) Norwegian Krone Sell 1/18/12 11,632 11,985 353 Polish Zloty Buy 1/18/12 289 299 (10) Russian Ruble Buy 1/18/12 12 13 (1) Russian Ruble Sell 1/18/12 12 12 — Singapore Dollar Buy 1/18/12 48,493 49,136 (643) Singapore Dollar Sell 1/18/12 48,493 48,348 (145) South African Rand Sell 1/18/12 10,604 10,687 83 South Korean Won Sell 1/18/12 10,927 11,178 251 Swedish Krona Sell 1/18/12 1,045 1,063 18 Swiss Franc Buy 1/18/12 33,969 34,868 (899) Swiss Franc Sell 1/18/12 33,969 33,807 (162) Taiwan Dollar Sell 1/18/12 4,526 4,541 15 Thai Baht Buy 1/18/12 9,278 9,220 58 Thai Baht Sell 1/18/12 9,278 9,486 208 Royal Bank of Scotland PLC (The) Australian Dollar Sell 1/18/12 45,136 45,199 63 Brazilian Real Buy 1/18/12 8,817 8,807 10 Brazilian Real Sell 1/18/12 8,817 9,109 292 British Pound Buy 1/18/12 33,541 33,931 (390) Canadian Dollar Buy 1/18/12 28,555 28,564 (9) Chilean Peso Buy 1/18/12 4,943 4,977 (34) Chilean Peso Sell 1/18/12 4,943 4,942 (1) Czech Koruna Buy 1/18/12 5,037 5,287 (250) Euro Buy 1/18/12 27,052 27,475 (423) Euro Sell 1/18/12 27,052 27,685 633 Hungarian Forint Sell 1/18/12 16,103 17,319 1,216 Indian Rupee Buy 1/18/12 12,196 12,576 (380) Indian Rupee Sell 1/18/12 12,196 11,839 (357) Japanese Yen Buy 1/18/12 25,594 25,381 213 Malaysian Ringgit Buy 1/18/12 26,757 26,736 21 Malaysian Ringgit Sell 1/18/12 26,757 27,138 381 Mexican Peso Buy 1/18/12 14,159 14,577 (418) Mexican Peso Sell 1/18/12 14,159 14,146 (13) New Zealand Dollar Buy 1/18/12 78 78 — New Zealand Dollar Sell 1/18/12 78 77 (1) 18 Putnam VT Absolut e Return 500 Fund FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $7,208,262) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont. Norwegian Krone Sell 1/18/12 $2,808 $2,890 $82 Polish Zloty Buy 1/18/12 5,586 5,774 (188) Russian Ruble Buy 1/18/12 158 159 (1) Russian Ruble Sell 1/18/12 158 164 6 Singapore Dollar Buy 1/18/12 18,888 18,832 56 Singapore Dollar Sell 1/18/12 18,888 19,141 253 South African Rand Buy 1/18/12 22,581 22,801 (220) South Korean Won Sell 1/18/12 32,820 33,498 678 Swedish Krona Sell 1/18/12 3,645 3,709 64 Swiss Franc Buy 1/18/12 144,822 144,165 657 Swiss Franc Sell 1/18/12 144,823 148,661 3,838 Taiwan Dollar Buy 1/18/12 14,612 14,675 (63) Turkish Lira Sell 1/18/12 12,680 13,148 468 State Street Bank and Trust Co. Australian Dollar Buy 1/18/12 181,054 180,346 708 Brazilian Real Buy 1/18/12 30,565 30,502 63 Brazilian Real Sell 1/18/12 30,565 31,472 907 British Pound Buy 1/18/12 68,790 69,708 (918) Canadian Dollar Buy 1/18/12 31,891 32,024 (133) Czech Koruna Sell 1/18/12 9,243 9,694 451 Euro Buy 1/18/12 26,923 28,072 (1,149) Hungarian Forint Sell 1/18/12 21,665 23,249 1,584 Indonesian Rupiah Sell 1/18/12 3,488 3,502 14 Japanese Yen Buy 1/18/12 27,499 27,225 274 Malaysian Ringgit Buy 1/18/12 32,147 32,620 (473) Malaysian Ringgit Sell 1/18/12 32,147 32,040 (107) Mexican Peso Buy 1/18/12 3,157 3,154 3 Mexican Peso Sell 1/18/12 3,157 3,247 90 Norwegian Krone Sell 1/18/12 24,200 24,930 730 Polish Zloty Sell 1/18/12 43,848 45,234 1,386 Russian Ruble Buy 1/18/12 12 13 (1) Russian Ruble Sell 1/18/12 12 12 — Singapore Dollar Buy 1/18/12 3,546 3,536 10 Singapore Dollar Sell 1/18/12 3,546 3,592 46 South African Rand Sell 1/18/12 12,668 12,757 89 South Korean Won Sell 1/18/12 3,486 3,550 64 Swedish Krona Sell 1/18/12 8,654 8,579 (75) Swiss Franc Buy 1/18/12 35,354 36,254 (900) Swiss Franc Sell 1/18/12 35,354 35,191 (163) Taiwan Dollar Sell 1/18/12 11,407 11,444 37 Thai Baht Buy 1/18/12 7,755 7,695 60 Thai Baht Sell 1/18/12 7,755 7,946 191 Turkish Lira Sell 1/18/12 2,578 2,669 91 UBS AG Australian Dollar Sell 1/18/12 41,051 41,031 (20) Brazilian Real Buy 1/18/12 47,505 49,083 (1,578) Brazilian Real Sell 1/18/12 47,505 47,454 (51) British Pound Buy 1/18/12 77,641 78,573 (932) Canadian Dollar Sell 1/18/12 13,541 13,501 (40) Czech Koruna Sell 1/18/12 10,382 10,777 395 Euro Sell 1/18/12 53,069 55,784 2,715 Hungarian Forint Buy 1/18/12 36,618 39,473 (2,855) Putnam VT Absolute Return 500 Fund 19 FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $7,208,262) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Indian Rupee Buy 1/18/12 $9,464 $9,189 $275 Indian Rupee Sell 1/18/12 9,464 9,798 334 Japanese Yen Sell 1/18/12 118,081 117,067 (1,014) Mexican Peso Buy 1/18/12 12,863 13,239 (376) Mexican Peso Sell 1/18/12 12,863 12,857 (6) New Zealand Dollar Buy 1/18/12 33,130 32,758 372 New Zealand Dollar Sell 1/18/12 33,130 33,181 51 Norwegian Krone Buy 1/18/12 36,166 37,115 (949) Polish Zloty Buy 1/18/12 9,001 9,284 (283) Russian Ruble Buy 1/18/12 168 168 — Russian Ruble Sell 1/18/12 168 174 6 Singapore Dollar Buy 1/18/12 14,184 14,144 40 Singapore Dollar Sell 1/18/12 14,185 14,373 188 South African Rand Sell 1/18/12 12,582 12,684 102 South Korean Won Buy 1/18/12 86,950 88,868 (1,918) Swedish Krona Sell 1/18/12 10,774 10,957 183 Swiss Franc Buy 1/18/12 35,567 36,478 (911) Swiss Franc Sell 1/18/12 35,567 35,398 (169) Taiwan Dollar Buy 1/18/12 6,752 6,777 (25) Thai Baht Buy 1/18/12 8,521 8,720 (199) Thai Baht Sell 1/18/12 8,521 8,468 (53) Turkish Lira Sell 1/18/12 105 109 4 Westpac Banking Corp. Australian Dollar Sell 1/18/12 85,472 84,725 (747) British Pound Buy 1/18/12 36,181 36,617 (436) Canadian Dollar Buy 1/18/12 294 295 (1) Euro Buy 1/18/12 2,588 2,698 (110) Japanese Yen Buy 1/18/12 77,662 77,022 640 New Zealand Dollar Buy 1/18/12 11,042 11,057 (15) New Zealand Dollar Sell 1/18/12 11,043 10,919 (124) Norwegian Krone Sell 1/18/12 23,765 24,490 725 Swedish Krona Buy 1/18/12 32,787 33,348 (561) Swiss Franc Buy 1/18/12 22,787 23,390 (603) Swiss Franc Sell 1/18/12 22,788 22,680 (108) Total FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/11 contracts Value date (depreciation) Euro STOXX 50 Index (Short) 9 $268,842 Mar-12 $(4,980) NASDAQ 100 Index E-Mini (Short) 6 272,940 Mar-12 5,166 S&P 500 Index E-Mini (Long) 2 125,250 Mar-12 (579) S&P Mid Cap 400 Index E-Mini (Long) 5 438,650 Mar-12 (5,410) U.S. Treasury Bond 30 yr (Long) 2 289,625 Mar-12 4,309 U.S. Treasury Note 10 yr (Short) 3 393,375 Mar-12 (3,224) Total WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ amount strike price Value SPDR S&P rust (Call) $20,522 Jan-12/127.00 $32,904 SPDR S&P rust (Put) 2,945 Feb-12/85.00 216 SPDR S&P rust (Put) 3,008 Mar-12/90.00 981 SPDR S&P rust (Put) 1,615 May-12/90.00 1,486 SPDR S&P rust (Put) 2,457 Jun-12/95.00 4,151 SPDR S&P rust (Put) 1,615 Jun-12/85.00 3,857 SPDR S&P rust (Put) 2,457 Dec-12/85.00 6,558 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August2026. 71,477 Aug-16/4.28 10,091 20 Putnam VT Absolut e Return 500 Fund WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $515,481) cont. amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August2026. $71,477 Aug-16/4.28 $2,810 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August2026. 53,754 Aug-16/4.35 7,827 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August2026. 53,754 Aug-16/5.35 1,274 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June2022. 14,000 Jun-12/2.183 360 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March2022. 20,000 Mar-12/2.119 352 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April2022. 21,000 Apr-12/2.111 406 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. 148,000 Apr-12/2.4275 5,568 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August2022. 67,100 Aug-12/2.73 4,048 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August2022. 67,100 Aug-12/2.73 835 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August2024. 49,758 Aug-14/4.20 7,517 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August2024. 49,758 Aug-14/4.20 1,030 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August2026. 295,474 Aug-16/3.625 30,149 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $515,481) cont. amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August2026. $295,474 Aug-16/3.625 $16,273 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August2026. 80,526 Aug-16/4.68 13,372 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August2026. 80,526 Aug-16/4.68 2,600 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July2024. 41,465 Jul-14/4.19 6,243 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July2024. 41,465 Jul-14/4.19 858 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July2024. 16,586 Jul-14/4.34 2,678 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July2024. 16,586 Jul-14/4.34 312 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July2024. 41,465 Jul-14/4.35 6,726 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July2024. 41,465 Jul-14/4.35 771 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July2024. 41,465 Jul-14/4.3725 6,807 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July2024. 41,465 Jul-14/4.3725 759 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July2026. 67,105 Jul-16/4.67 11,103 Putnam VT Absolute Return 500 Fund 21 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $515,481) cont. amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July2026. $67,105 Jul-16/4.67 $2,176 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July2026. 67,105 Jul-16/4.80 11,689 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July2026. 26,842 Jul-16/4.80 4,675 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July2026. 67,105 Jul-16/4.80 2,044 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July2026. 26,842 Jul-16/4.80 816 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July2026. 67,105 Jul-16/4.815 11,757 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July2026. 67,105 Jul-16/4.815 2,022 Option on an interest rate swap with Barclays Bank for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June2022. 14,000 Jun-12/2.183 360 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.78% versus the three month USD-LIBOR-BBA maturing June2026. 930,341 Jun-16/4.78 161,704 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.78% versus the three month USD-LIBOR-BBA maturing June2026. 930,341 Jun-16/4.78 27,646 Option on an interest rate swap with Barclays Bank for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March2022. 20,000 Mar-12/2.119 352 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April2022. 21,000 Apr-12/2.111 406 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $515,481) cont. amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. $148,000 Apr-12/2.4275 $5,568 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing January2022. 127,000 Jan-12/2.4475 4,713 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July2022. 14,000 Jul-12/2.1714 366 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July2022. 154,000 Jul-12/2.6075 7,953 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June2021. 468,449 Jun-16/4.61 44,916 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June2021. 468,449 Jun-16/4.61 8,104 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.5625% versus the three month USD-LIBOR-BBA maturing October2021. 92,000 Oct-16/2.5625 2,882 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. 148,000 Apr-12/2.4275 5,568 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August2022. 59,000 Aug-12/2.394 2,279 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August2022. 139,000 Aug-12/2.4475 5,835 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August2022. 95,200 Aug-12/2.855 6,615 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August2022. 95,200 Aug-12/2.855 974 22 Putnam VT Absolut e Return 500 Fund WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $515,481) cont. amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July2022. $14,000 Jul-12/2.1714 $366 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July2022. 59,000 Jul-12/2.372 2,155 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July2022. 154,000 Jul-12/2.6075 7,953 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June2022. 59,000 Jun-12/2.346 2,018 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May2022. 59,000 May-12/2.324 1,882 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October2022. 59,000 Oct-12/2.443 2,518 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September2022. 59,000 Sep-12/2.419 2,398 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April2022. 21,000 Apr-12/2.111 406 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. 148,000 Apr-12/2.4275 5,568 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April2022. 148,000 Apr-12/2.498 6,308 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July2022. 14,000 Jul-12/2.1714 366 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June2022. 14,000 Jun-12/2.183 360 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $515,4821) cont. amount strike price Value Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March2022. $20,000 Mar-12/2.119 $352 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.7975% versus the three month USD-LIBOR-BBA maturing October2021. 37,000 Oct-16/2.7975 1,360 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April2022. 21,000 Apr-12/2.111 406 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. 148,000 Apr-12/2.4275 5,568 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April2022. 148,000 Apr-12/2.498 6,308 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April2022. 30,000 Apr-12/2.60 1,511 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.46325% versus the three month USD-LIBOR-BBA maturing January2022. 127,000 Jan-12/2.46325 4,890 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.52% versus the three month USD-LIBOR-BBA maturing January2022. 29,000 Jan-12/2.52 1,259 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July2022. 14,000 Jul-12/2.1714 366 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July2022. 154,000 Jul-12/2.61875 8,068 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July2022. 22,000 Jul-12/2.6825 1,254 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June2022. 14,000 Jun-12/2.183 360 Putnam VT Absolute Return 500 Fund 23 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $515,481) cont. amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June2026. $212,304 Jun-16/4.77 $36,757 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June2026. 212,304 Jun-16/4.77 6,340 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March2022. 20,000 Mar-12/2.119 352 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April2022. 21,000 Apr-12/2.111 406 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. 148,000 Apr-12/2.4275 5,568 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.453% versus the three month USD-LIBOR-BBA maturing January2022. 127,000 Jan-12/2.453 4,776 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July2022. 14,000 Jul-12/2.1714 366 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July2024. 41,308 Jul-14/4.29 6,680 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July2024. 41,308 Jul-14/4.29 776 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July2024. 25,954 Jul-14/4.36 4,331 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $515,481) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July2024. $25,954 Jul-14/4.36 $466 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July2026. 66,851 Jul-16/4.74 11,687 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July2026. 66,851 Jul-16/4.74 2,081 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July2026. 42,002 Jul-16/4.79 7,480 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July2026. 42,002 Jul-16/4.79 1,279 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June2022. 14,000 Jun-12/2.183 360 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June2026. 61,726 Jun-16/4.815 11,169 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June2026. 61,726 Jun-16/4.815 1,799 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March2022. 20,000 Mar-12/2.119 352 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $185,000 $(3,797) 12/19/21 3 month USD-LIBOR-BBA 2.355% $1,839 40,000 — 10/14/26 3 month USD-LIBOR-BBA 2.74% 2,037 3,000 E — 2/13/22 3 month USD-LIBOR-BBA 2.24% 48 308,000 — 12/15/21 3 month USD-LIBOR-BBA 2.192% 4,847 24 Putnam VT Absolut e Return 500 Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. cont. $866,000 $— 12/15/13 0.677% 3 month $734 USD-LIBOR-BBA 3,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 8 31,000 — 1/3/22 2.0875% 3 month (146) USD-LIBOR-BBA Barclays Bank PLC 241,000 — 12/29/13 3 month USD-LIBOR-BBA 0.77875% 247 61,000 — 12/29/21 3 month USD-LIBOR-BBA 2.193% 912 31,000 — 1/3/22 2.087% 3 month (144) USD-LIBOR-BBA 38,000 — 1/3/22 2.055% 3 month (65) USD-LIBOR-BBA 14,000 — 1/4/22 2.029% 3 month — USD-LIBOR-BBA 185,000 (1,351) 12/19/16 3 month USD-LIBOR-BBA 1.3525% (130) 207,492 (10,073) 12/14/41 3 month USD-LIBOR-BBA 4.035% 53,388 433,000 — 9/30/16 1.25625% 3 month (2,942) USD-LIBOR-BBA 152,000 (266) 1/3/14 0.6075% 3 month 97 USD-LIBOR-BBA 381,000 — 6/28/21 3 month USD-LIBOR-BBA 3.042% 35,776 24,000 E — 4/11/22 2.265% 3 month (348) USD-LIBOR-BBA 171,315 — 10/7/18 1.73% 3 month (1,955) USD-LIBOR-BBA 273,726 1,341 10/11/16 1.97% 3 month (9,673) USD-LIBOR-BBA 34,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 998 496,900 (1,218) 7/22/20 2.86% 3 month (46,741) USD-LIBOR-BBA 2,000 — 12/13/21 3 month USD-LIBOR-BBA 2.19% 31 17,000 (234) 12/13/21 3 month USD-LIBOR-BBA 2.19% 33 126,000 — 11/14/16 3 month USD-LIBOR-BBA 1.309% 792 31,000 — 12/7/41 2.717% 3 month (796) USD-LIBOR-BBA 22,000 — 12/8/13 3 month USD-LIBOR-BBA 0.694% (10) 56,000 — 12/8/41 3 month USD-LIBOR-BBA 2.76% 1,947 400,000 — 12/9/13 0.6685% 3 month 383 USD-LIBOR-BBA 615,000 — 12/12/13 0.63375% 3 month 1,024 USD-LIBOR-BBA 16,000 — 12/12/41 2.752% 3 month (525) USD-LIBOR-BBA 57,000 — 12/12/21 3 month USD-LIBOR-BBA 2.17% 792 14,000 — 12/12/21 2.12% 3 month (130) USD-LIBOR-BBA 72,000 — 12/13/13 0.64375% 3 month 106 USD-LIBOR-BBA 230,000 — 12/13/21 3 month USD-LIBOR-BBA 2.128% 2,293 95,000 — 12/14/13 3 month USD-LIBOR-BBA 0.65% (131) 258,000 — 12/14/21 2.165% 3 month (3,434) USD-LIBOR-BBA 8,000 — 12/14/41 2.763% 3 month (280) USD-LIBOR-BBA 57,000 — 12/16/21 3 month USD-LIBOR-BBA 2.1005% 410 3,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 8 Putnam VT Absolute Return 500 Fund 25 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $1,000 $— 12/21/21 3 month USD-LIBOR-BBA 2.0245% $— AUD 50,000 — 10/13/21 5.0575% 6 month AUD-BBR- (1,930) BBSW AUD 33,000 — 11/11/21 4.805% 6 month AUD-BBR- (635) BBSW AUD 23,000 — 11/14/21 4.84875% 6 month AUD-BBR- (492) BBSW AUD 40,000 — 11/21/21 6 month AUD-BBR-BBSW 4.76% 629 AUD 66,000 — 11/23/21 6 month AUD-BBR-BBSW 4.755% 1,015 Citibank, N.A. $370,000 — 9/30/18 3 month USD-LIBOR-BBA 1.73625% 4,920 279,750 — 10/3/20 3 month USD-LIBOR-BBA 2.04% 4,475 16,000 — 10/3/41 3 month USD-LIBOR-BBA 2.804% 778 14,000 E — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 107 34,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 998 17,000 — 8/8/41 3.5825% 3 month (3,749) USD-LIBOR-BBA 26,000 — 8/8/41 3.517% 3 month (5,367) USD-LIBOR-BBA 2,915,000 — 12/15/13 0.681% 3 month 2,231 USD-LIBOR-BBA 208,000 — 12/19/21 2.0805% 3 month (1,063) USD-LIBOR-BBA 2,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% — 31,000 — 1/3/22 2.0875% 3 month (146) USD-LIBOR-BBA Credit Suisse International 1,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% — 811,000 — 12/23/13 3 month USD-LIBOR-BBA 0.73125% 89 23,000 — 12/23/21 2.07875% 3 month (108) USD-LIBOR-BBA 23,000 — 12/23/41 3 month USD-LIBOR-BBA 2.66125% 294 51,000 — 12/28/21 3 month USD-LIBOR-BBA 2.129% 457 31,000 — 1/3/22 2.087% 3 month (144) USD-LIBOR-BBA 391,650 — 10/3/20 3 month USD-LIBOR-BBA 2.055% 6,761 354,900 — 10/3/21 2.172% 3 month (6,803) USD-LIBOR-BBA 34,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 998 52,000 — 11/8/16 3 month USD-LIBOR-BBA 1.239% 165 130,900 6,342 11/16/41 3.425% 3 month (16,983) USD-LIBOR-BBA 9,000 — 8/18/41 3 month USD-LIBOR-BBA 3.3688% 1,564 8,000 — 8/24/41 3.0775% 3 month (887) USD-LIBOR-BBA 12,000 E — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 273 36,000 — 9/14/41 2.944% 3 month (2,908) USD-LIBOR-BBA 52,000 — 12/5/41 3 month USD-LIBOR-BBA 2.81% 2,373 53,000 — 12/5/41 3 month USD-LIBOR-BBA 2.795% 2,249 31,000 — 12/8/41 3 month USD-LIBOR-BBA 2.7875% 1,260 90,000 — 12/13/13 3 month USD-LIBOR-BBA 0.6425% (135) 100,000 — 12/15/13 0.675% 3 month 89 USD-LIBOR-BBA 345,000 — 12/16/21 2.0895% 3 month (2,130) USD-LIBOR-BBA 26 Putnam VT Absolut e Return 500 Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG $251,000 $— 9/27/18 3 month USD-LIBOR-BBA 1.515% $(356) 56,652 (2,818) 12/23/41 3 month USD-LIBOR-BBA 4.0625% 14,794 199,860 — 10/7/14 0.792% 3 month (180) USD-LIBOR-BBA 133,240 — 10/7/14 0.787% 3 month (101) USD-LIBOR-BBA 7,000 E — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 49 209,385 — 10/7/18 1.7265% 3 month (2,339) USD-LIBOR-BBA 34,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 998 28,000 E — 4/13/22 3 month USD-LIBOR-BBA 2.498% 1,001 5,161 — 8/8/20 2.547% 3 month (329) USD-LIBOR-BBA 3,000 E — 1/11/22 3 month USD-LIBOR-BBA 2.215% 48 109,700 — 8/12/41 3.32% 3 month (17,973) USD-LIBOR-BBA 219,900 — 8/15/41 3.300791% 3 month (35,066) USD-LIBOR-BBA 662,000 — 12/2/21 2.2315% 3 month (13,437) USD-LIBOR-BBA 8,000 — 12/8/21 3 month USD-LIBOR-BBA 2.22% 150 19,000 — 12/13/21 2.111% 3 month (160) USD-LIBOR-BBA 166,000 — 12/14/41 2.7575% 3 month (5,622) USD-LIBOR-BBA 3,076,000 — 12/14/13 3 month USD-LIBOR-BBA 0.6655% (3,284) 46,000 — 12/15/41 2.7825% 3 month (1,800) USD-LIBOR-BBA 58,000 — 12/15/21 2.10% 3 month (420) USD-LIBOR-BBA 20,000 — 12/16/21 2.0615% 3 month (72) USD-LIBOR-BBA 3,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 8 702,000 — 12/21/16 3 month USD-LIBOR-BBA 1.257% 1,289 2,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% — 20,000 — 1/3/14 0.773% 3 month (18) USD-LIBOR-BBA Goldman Sachs International 3,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 8 2,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% — 228,000 (554) 11/17/14 0.715% 3 month (30) USD-LIBOR-BBA 228,000 (695) 12/19/14 0.745% 3 month (188) USD-LIBOR-BBA 240,000 — 6/8/18 2.52375% 3 month (14,919) USD-LIBOR-BBA 282,000 (494) 12/21/13 0.53% 3 month 600 USD-LIBOR-BBA 282,000 (494) 12/23/13 0.476% 3 month 904 USD-LIBOR-BBA 141,000 (245) 1/4/14 0.61% 3 month 88 USD-LIBOR-BBA 166,000 — 10/7/14 3 month USD-LIBOR-BBA 0.7775% 79 34,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 998 28,000 E — 4/13/22 3 month USD-LIBOR-BBA 2.498% 1,001 Putnam VT Absolute Return 500 Fund 2 7 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $280,100 $112 7/20/16 1.79% 3 month $(10,049) USD-LIBOR-BBA 32,761 231 11/22/16 3 month USD-LIBOR-BBA 1.26% 344 90,000 — 8/24/16 1.235% 3 month (670) USD-LIBOR-BBA 75,000 — 11/22/16 3 month USD-LIBOR-BBA 1.3415% 557 149,000 — 11/30/21 2.2475% 3 month (3,266) USD-LIBOR-BBA 695,000 — 12/5/13 3 month USD-LIBOR-BBA 0.661% (728) 254,000 — 12/5/41 3 month USD-LIBOR-BBA 2.8137% 11,792 151,000 — 12/14/41 3 month USD-LIBOR-BBA 2.8111% 6,838 31,138 — 12/6/41 2.7375% 3 month (938) USD-LIBOR-BBA 112,000 — 12/7/13 3 month USD-LIBOR-BBA 0.685% (69) 31,000 — 12/9/41 2.7875% 3 month (1,258) USD-LIBOR-BBA 38,000 — 12/9/41 3 month USD-LIBOR-BBA 2.773% 1,424 30,000 — 12/12/21 2.145% 3 month (347) USD-LIBOR-BBA 87,000 — 12/15/14 3 month USD-LIBOR-BBA 0.7925% (61) 64,000 — 12/15/21 2.10% 3 month (463) USD-LIBOR-BBA 40,000 — 12/16/14 3 month USD-LIBOR-BBA 0.822% 5 5,000 — 12/19/21 2.075% 3 month (23) USD-LIBOR-BBA JPMorgan Chase Bank, N.A. 80,000 — 12/19/16 1.25625% 3 month (153) USD-LIBOR-BBA 3,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 8 2,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% — 31,000 — 1/3/22 2.0885% 3 month (149) USD-LIBOR-BBA 34,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 998 72,000 — 11/14/16 3 month USD-LIBOR-BBA 1.2725% 322 14,000 (190) 12/14/21 3 month USD-LIBOR-BBA 2.245% 99 883,000 — 12/1/21 3 month USD-LIBOR-BBA 2.182% 13,938 9,000 — 12/2/13 0.745% 3 month (5) USD-LIBOR-BBA 67,000 — 12/2/21 3 month USD-LIBOR-BBA 2.153% 873 1,000 — 12/5/21 3 month USD-LIBOR-BBA 2.288% 25 58,000 — 9/19/16 3 month USD-LIBOR-BBA 1.231% 350 123,000 — 12/6/21 3 month USD-LIBOR-BBA 2.29% 3,128 47,000 — 12/6/41 2.8165% 3 month (2,207) USD-LIBOR-BBA 85,000 — 12/6/41 3 month USD-LIBOR-BBA 2.812% 3,910 20,000 — 12/7/41 3 month USD-LIBOR-BBA 2.7925% 835 63,000 — 12/8/41 3 month USD-LIBOR-BBA 2.77225% 2,356 751,000 — 12/12/13 3 month USD-LIBOR-BBA 0.659% (873) 6,931 — 12/14/21 2.143% 3 month (78) USD-LIBOR-BBA 86,000 — 12/14/14 3 month USD-LIBOR-BBA 0.7725% (111) EUR 80,000 — 12/16/16 1 year EUR-EONIA-OIS-COMPOUND 1.205% 613 28 Putnam VT Absolut e Return 500 Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. EUR 200,000 $— 12/16/13 0.52% 1 year EUR-EONIA- $(402) OIS-COMPOUND MXN 1,280,000 — 12/9/16 1 month MXN-TIIE-BANXICO 5.76% (331) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/11 Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America, N.A. baskets 2,535 $— 7/30/12 3 month USD-LIBOR-BBA A basket (GDX) of $(22,951) common stocks Barclays Bank PLC $53,886 — 1/12/40 5.00% (1 month Synthetic TRS Index (457) USD-LIBOR) 5.00% 30 year Fannie Mae pools 289,717 — 1/12/41 4.50% (1 month Synthetic TRS Index (1,628) USD-LIBOR) 4.50% 30 year Fannie Mae pools 80,573 — 1/12/41 5.00% (1 month Synthetic TRS Index (331) USD-LIBOR) 5.00% 30 year Fannie Mae pools 112,013 — 1/12/41 5.00% (1 month Synthetic TRS Index (741) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools Citibank, N.A. baskets 3,854 — 10/29/12 (3 month USD-LIBOR-BBA) A basket (CGPUTSB8) 18,949 of common stocks Credit Suisse International $1,010,073 — 1/12/41 4.50% (1 month Synthetic MBX Index 2,393 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools shares 1,200 — 3/13/12 (1 month USD-LIBOR minus iShares iBoxx H/Y Corp 3,283 1.00%) Bond ETF shares 1,200 — 3/13/12 (1 month USD-LIBOR minus SPDR Barclays Capital 599 1.00%) ETF Deutsche Bank AG $26,933 — 1/12/39 (6.00%) 1 month Synthetic TRS Index 223 USD-LIBOR 6.00% 30 year Fannie Mae pools Goldman Sachs International EUR 69,000 — 10/18/13 (1.7775%) Eurostat Eurozone HICP (718) excluding tobacco shares 1,992 — 5/2/12 (1 month USD-LIBOR-BBA) iShares MSCI Emerging (2,968) Markets Index UBS, AG baskets 4,880 F — 12/13/12 (3 month USD-LIBOR-BBA) A basket (UBSEMBSK) 1,026 of common stocks contracts 1,148 F — 5/24/12 3 month USD-LIBOR-BBA MSCI Daily Total Return (17,027) minus 0.35% Net USD Index Total F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (“ASC 820”) based on the securities’ valuation inputs. Putnam VT Absolute Return 500 Fund 29 CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/11 Fixed payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount Date fund per annum (depreciation) Deutsche Bank AG DJ CDX NA IG Series 17 Index BBB+/P $34,517 $1,750,000 12/20/16 100 bp $19,106 JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 17 Version 1 Index B+/P 99,375 980,000 12/20/16 500 bp 32,152 Republic of Italy, 6 7/8%, 9/27/23 — (12,977) 49,000 12/20/21 (100 bp) (1,344) Republic of Italy, 6 7/8%, 9/27/23 A2 10,887 124,000 12/20/13 100 bp 1,794 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at December31,2011. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $72,905 $— $— Capital goods 114,564 — — Communication services 95,253 — — Conglomerates 12,546 — — Consumer cyclicals 340,766 — — Consumer staples 308,137 — — Energy 302,605 — — Financials 339,210 — — Health care 262,464 — — Technology 748,359 — — Transportation 70,982 — — Utilities and power 94,598 — — Total common stocks — — Commodity linked notes — 155,192 — Investment Companies 346,255 — — Mortgage-backed securities — 892,856 — Purchased options outstanding — 279,291 — Short-term investments 2,245,445 6,344,863 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts — 3,366 — Futures contracts (4,718) — — Written options — (679,367) — Interest rate swap contracts — (4,097) — Total return swap contracts — (20,348) — Credit default contracts — (80,094) — Totals by level $— The accompanying notes are an integral part of these financial statements. 30 Putnam VT Absolut e Return 500 Fund Statement of assets and liabilities 12/31/11 Assets Investment in securities, at value, (Note 1): Unaffiliated issuers (identified cost $8,535,169) $8,434,846 Affiliated issuers (identified cost $2,245,445) (Notes 1 and 7) 2,245,445 Repurchase agreements (identified cost $2,346,000) (Note 1) 2,346,000 Cash 116,300 Dividends, interest and other receivables 10,755 Receivable for shares of the fund sold 115,718 Receivable for investments sold 10,908 Unrealized appreciation on swap contracts (Note 1) 290,430 Unrealized appreciation on forward currency contracts (Note 1) 58,567 Unamortized offering costs (Note 1) 5,911 Receivable from Manager (Note 2) 29,223 Premium paid on swap contracts (Note 1) 35,406 Total assets Liabilities Payable to custodian 7 Payable for variation margin (Note 1) 5,581 Payable for investments purchased 142,184 Payable for shares of the fund repurchased 20 Payable for investor servicing fees (Note 2) 945 Payable for custodian fees (Note 2) 24,317 Payable for Trustee compensation and expenses (Note 2) 166 Payable for administrative services (Note 2) 26 Payable for auditing fee (Note 2) 81,284 Payable for distribution fees (Note 2) 339 Unrealized depreciation on forward currency contracts (Note 1) 55,201 Written options outstanding, at value (premiums received $515,481) (Notes 1 and 3) 679,367 Premium received on swap contracts (Note 1) 152,805 Unrealized depreciation on swap contracts (Note 1) 277,570 Payable for offering costs (Note 1) 10,806 Other accrued expenses 3,695 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $12,571,757 Accumulated net investment loss (Note 1) (24,058) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (29,802) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (252,701) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $9,529,778 Number of shares outstanding 990,000 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $9.63 Computation of net asset value Class IB Net assets $2,735,418 Number of shares outstanding 284,668 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $9.61 The accompanying notes are an integral part of these financial statements. Putnam VT Absolute Return 500 Fund 31 Statement of operations For the period 5/2/11 through 12/31/11 INVESTMENT INCOME Interest (including interest income of $1,197 from investments in affiliated issuers) (Note 7) $41,758 Dividends (net of foreign tax of $35) 34,452 Total investment income Expenses Compensation of Manager (Note 2) 49,140 Investor servicing fees (Note 2) 6,684 Custodian fees (Note 2) 36,231 Trustee compensation and expenses (Note 2) 373 Administrative services (Note 2) 189 Distribution fees — Class IB (Note 2) 601 Amortization of offering costs (Note 1) 12,365 Auditing 80,776 Other 9,414 Fees waived and reimbursed by Manager (Note 2) (134,879) Total expenses Expense reduction (Note 2) (61) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (73,010) Net realized loss on swap contracts (Note 1) (32,269) Net realized loss on futures contracts (Note 1) (1,365) Net realized loss on foreign currency transactions (Note 1) (87,758) Net realized gain on written options (Notes 1 and 3) 71,882 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 5,632 Net unrealized depreciation of investments, futures contracts, swap contracts, and written options during the year (261,960) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets For the period 5/2/11 to 12/31/11 Increase in net assets Operations: Net investment income $15,377 Net realized loss on investments and foreign currency transactions (122,520) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (256,328) Net decrease in net assets resulting from operations Increase from capital share transactions (Note 4) 2,625,516 Total increase in net assets Net assets: Beginning of period 10,003,151 End of period (including accumulated net investment loss of $24,058) The accompanying notes are an integral part of these financial statements. 32 Putnam VT Absolut e Return 500 Fund Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments From return of capital Total distributions Redemption fees Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d,e Ratio of net investment income (loss) to average net assets (%) e Portfolio turnover (%) f Class IA 12/31/11† .01 (.38) — * .61 * .15 * 240 * Class IB 12/31/11† .02 (.41) — * .78 * .21 * 240 * * Not annualized. † For the period May 2, 2011 to December 31, 2011. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements (Note 2). e Reflects an involuntary contractual limitation in effect during the period. As a result of such limitation and/or waiver, the expenses of each class reflect a reduction of 1.36% as a percentage of average net assets. f Portfolio turnover excludes TBA roll transactions. The accompanying notes are an integral part of these financial statements. Putnam VT Absolute Return 500 Fund 33 Notes to financial statements 12/31/11 Note 1 — Significant accounting policies Putnam VT Absolute Return 500 Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks to earn a positive total return that exceeds the rate of inflation by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund seeks to earn a positive total return that exceeds the rate of inflation by 500 basis points (or 5.00%), as reflected by the return of the Bank of America Merrill Lynch U.S. Treasury Bill Index over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund pursues a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The Financial statements present information for the period May 2, 2011 (the first business day after effective date of registration of the fund with the Securities and Exchange Commission) through December 31, 2011. Financial information for the period prior to May 2, 2011 is discussed in Note 6. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. The fund began offering class IA and IB shares on May 2, 2011. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from May 2, 2011 through December 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon 34 Putnam VT Absolut e Return 500 Fund as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. G) Futures contracts The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, to equitize cash and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average number of contracts of approximately 10 on futures contracts for the reporting period H) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 5,500,000 on purchased options contracts for the reporting period. I) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk or to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately 8,300,000 on forward currency contracts for the reporting period. J) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to credit risk, to gain exposure to specific markets/countries, to gain exposure to specific sectors/industries, to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Putnam VT Absolut e Return 500 Fund 35 Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $2,500,000 on total return swap contracts for the reporting period. K) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $16,700,000 on interest rate swap contracts for the reporting period L) Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $2,100,000 on credit default swap contracts for the reporting period. M) Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $517,900 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $340,000. N) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. O) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. P) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. At December 31, 2011, the fund had a capital loss carryover of $28,305 available to the extent allowed by the Code to offset future net capital gain, if any. Within this amount, $24,097 of the capital loss carryover is considered to be short-term and $4,208 is long-term. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previouslaw. 36 Putnam VT Absolut e Return 500 Fund Q) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of foreign currency gains and losses, net operating loss and income on swap contracts. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $38,959 to decrease undistributed net investment income and $53,759 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $92,718. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $205,730 Unrealized depreciation (307,340) Net unrealized depreciation (101,610) Capital loss carryforward (28,305) Cost for federal income tax purposes $13,127,901 R) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. S) Offering costs The offering costs of $18,440 are being fully amortized on a straight-line basis over a twelve-month period. The fund will reimburse Putnam Management for the payment of these expenses. T) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 78.5% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee, computed and paid monthly, (based on the fund’s average net assets, excluding assets that are invested in other Putnam funds, except Putnam Money Market Liquidity Fund or any other Putnam funds that do not charge a management fee) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.830% of the next $5 billion, 0.780% of the next $10 billion, 0.730% of the next $10 billion, 0.680% of the next $50 billion, 0.660% of the next $50 billion, 0.650% of the next $100 billion and 0.645% of any excess thereafter. Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through June 30, 2013, to the extent that expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, payments under distribution plans, and extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.90% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $8,984 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $125,895 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $61 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $9, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $10,495,266 and $8,545,632, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Putnam VT Absolut e Return 500 Fund 3 7 Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option Written equity option Written equity option contract amounts premiums received contract amounts premiums received Written options outstanding at the beginning of the reporting period $— $— $16,944 $1,849 Options opened 10,192,040 474,514 159,935 155,198 Options exercised (711,113) (9,543) — — Options expired — — (124,694) (70,562) Options closed (543,203) (9,363) (17,566) (26,612) Written options outstanding at the end of the reporting period $8,937,724 $455,608 $34,619 $59,873 Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares For the period 5/2/11 For the period 5/2/11 (commencement of operations) to 12/31/11 (commencement of operations) to 12/31/11 Shares Amount Shares Amount Shares sold — $— 279,827 $2,674,935 Shares issued in connection with reinvestment of distributions — 279,827 2,674,935 Shares repurchased — — (5,159) (49,419) Net increase — $— At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class IA 990,000 100% $9,533,700 Class IB 10,000 3.5 96,100 Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $11,633 Payables $91,727 Foreign exchange contracts Receivables 58,567 Payables 55,201 Equity contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized Unrealized appreciation/(depreciation) 75,148* appreciation/(depreciation) 104,068* Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized Unrealized appreciation/(depreciation) 471,628* appreciation/(depreciation) 871,947* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(94,270) $(94,270) Foreign exchange contracts — — (87,427) — $(87,427) Equity contracts 51,588 (5,189) — 37,484 $83,883 Interest rate contracts (62,142) 3,824 — 24,517 $(33,801) Total 38 Putnam VT Absolute Return 500 Fund Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $48,058 $48,058 Foreign exchange contracts — — 5,632 — 5,632 Equity contracts (44,678) (5,803) — (15,957) (66,438) Interest rate contracts (142,909) 1,085 — (19,759) (161,583) Total Note 6 — Initial capitalization and offering of shares The fund was established as a series of the Trust on April 28, 2011. Prior to April 28, 2011, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued Class IA $9,900,000 990,000 Class IB $100,000 10,000 From April 28, 2011 (commencement of operations) to April 29, 2011, the fund began carrying out its investment objective with the initial capital contribution. During this period the fund had $476 of net investment loss, $0 of net realized gains, and $3,627 of net unrealized appreciation on investments. The net assets at April 29, 2011 were $10,003,151. Effective April 30, 2011 the fund was registered under the Securities Act of 1933. Note 7 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $1,197 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $18,745,768 and $16,500,323, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 8 — New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011-04 and its impact, if any, on the fund’s financial statements. Note 9 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default Putnam VT Absolut e Return 500 Fund 39 About the Trustees 40 Putnam VT Absolut e Return 500 Fund The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Officer, Treasurer and Vice President Compliance Liaison Since 2004 Since 2004 Director of Trustee Relations, Putnam Investments and PutnamManagement Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Judith Cohen (Born 1945) Since 2002 Vice President, Clerk and Assistant Treasurer Chief of Operations, Putnam Investments and Putnam Management Since 1993 Janet C. Smith (Born 1965) Michael Higgins (Born 1976) Vice President, Assistant Treasurer and Principal Accounting Officer Vice President, Senior Associate Treasurer and Assistant Clerk Since 2007 Since 2010 Director of Fund Administration Services, Putnam Investments and Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Putnam Management Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Chief Compliance Officer, Putnam Investments, Putnam Management, Since 2000 and Putnam Retail Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Putnam Management Director of Operational Compliance, Putnam Investments and Putnam Retail Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments and Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Putnam VT Absolut e Return 500 Fund 4 1 This page intentionally left blank. 42Putnam VT Absolut e Return 500 Fund This page intentionally left blank. Putnam VT Absolute Return 500 Fund 43 This page intentionally left blank. 44 Putnam VT Absolut e Return 500 Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Investment Sub-Advisor Legal Counsel Robert E. Patterson The Putnam Advisory Company, LLC Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm Marketing Services PricewaterhouseCoopers LLP Putnam Retail Management One Post Office Square Boston, MA 02109 Putnam VT Absolute Return 500 Fund 45 This report has been prepared for the shareholders of Putnam VT Absolute Return 500 Fund. 272335 2/12 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
